Citation Nr: 0511469	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  04-21 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 § U.S.C. 1151 for 
paralysis of both lower extremities, claimed as spinal cord 
injury with nerve damage, left leg.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from December 1953 to December 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


REMAND

The veteran contends that he has paralysis of both lower 
extremities (claimed as spinal cord injury with nerve damage, 
left leg) as the result of a bad medical decision on April 
26, 2001, when he was instructed to stop taking Coumadin 
three to four days prior to a scheduled upper endoscopy.  A 
VA progress note of the same date does, indeed, state that 
the veteran was instructed to stop taking Coumadin three to 
four days prior to a scheduled upper endoscopy. The note 
further stated that he was to resume Coumadin 24 hours after 
the procedure, depending on if a biopsy was taken.  The note 
indicated that the gastrointestinal department would let him 
know.  

In an April 2002 letter (which includes an addendum dated 
October 13, 2004) from the Miami VA Medical Center to the 
veteran by Dr. Robert R. Kemper, Dr. Kemper stated that he 
had reviewed the veteran's medical records for the period of 
time prior to the acute aortic occlusion that occurred on May 
14, 2001 resulting in transient paraplegia and permanent 
disability.  In the chronology listed by Dr. Kemper, it was 
noted that on May 1, 2001 the veteran decided against having 
the upper endoscopy after having spoken with Dr. Soloman 
Singh.  It was further noted that on May 2, 2001 Julia 
Ortega, "PharmD" instructed the veteran to resume Coumadin.  
After a review of the record, it does not appear that these 
records have been associated with the claims folder.  As 
these records are pertinent to the claim on appeal, the Board 
has determined that this matter must be remanded in order for 
such records to be obtained and associated with the claims 
folder.  

Additionally, the April 2002 letter contains the following 
statement by Dr. Kemper: "[m]y own personal feeling, aided 
by the benefit of retrospection, is that in a high-risk 
patient such as yourself, Lovenox or unfractionated heparin 
should have been used to limit the window of time without 
anti-coagulation and to decrease the potential of a 
hypercoagulable phase when Coumadin was restarted."  Based 
on the foregoing, the Board has determined that this matter 
should be referred to a VA cardiovascular expert in order to 
obtain a medical opinion regarding the question of whether 
there is a relationship between the discontinuance of 
Coumadin and the veteran's acute occlusion on May 14, 2001.  
The VA physician should also state whether the decision to 
discontinue Coumadin in preparation of the scheduled upper 
endoscopy was in accordance with sound medical principles, 
given the medical history of the veteran.  In this regard, 
the VA physician is to specifically comment on the opinion 
rendered by Dr. Kemper.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO is to obtain the VA medical 
records dated May 1, 2001 by Dr. Soloman 
Singh and May 2, 2001 by Julia Ortega, 
PharmD., both referenced in Dr. Kemper's 
April 2002 letter.  Thereafter, these 
records should be associated with the 
claims folder.  If attempts to obtain 
these records are fruitless, such should 
be indicated in the record.     

2.  Upon completion of the above, the RO 
should make arrangements to have the 
veteran's claims folder reviewed by a 
cardiovascular expert at a VA Medical 
Center other than Miami, Florida, in 
order to obtain a medical opinion 
regarding the question of whether it is 
at least as likely as not (a 50 percent 
probability or greater) that there is a 
relationship between the discontinuance 
of Coumadin instructed by the VA on April 
26, 2001 and the veteran's acute 
occlusion on May 14, 2001.  If such a 
relationship does exist, the VA physician 
should also state whether the decision to 
discontinue Coumadin in preparation of 
the scheduled upper endoscopy was in 
accordance with sound medical judgment, 
given the medical history of the veteran.  
In this regard, the VA physician is to 
specifically comment on the opinion 
rendered by Dr. Kemper and in specific 
his comments about the failure to 
prescribe Lovenox or unfractionated 
heparin and whether this could have 
prevented the acute occlusion.  The 
claims folder and a copy of this REMAND 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report 
should reflect that such a review was 
conducted.  All opinions, and the bases 
therefor, should be set forth.
  
3.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      
         
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




